DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, 10 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2020/01999858, hereafter referred to as ‘Eilmus ‘858’. Regarding claim 1, Eilmus ‘858   discloses a sink system (figures 1-23) comprising: a basin 102 comprising: a bottom wall 105, a drain disposed within the bottom wall (fig. 1), a front wall contiguous with the bottom wall (fig. 1), and a basin rim 114 contiguous with the front wall and separated from the bottom wall by the front wall (fig. 1 and para. # 42); an apron (104, 708) coupled to the basin rim 114, the apron comprising an apron panel wall having an interior surface and an exterior surface 120 opposite the interior surface (fig. 1), the interior surface being in confronting relation with the front wall (fig. 1); and a lighting system 216 comprising: an apron lighting element (218, 732, para. #’s 98-103) coupled to the apron, the apron lighting element (218, 732) configured to provide illumination (220, 734) to an apron illumination target disposed on the exterior surface (fig. 1, para. #’s 98-99)), and a controller (213, 222, para. #’s 96-100 and 103) in electronic communication with the apron lighting element and configured to selectively cause the apron lighting element to provide illumination to the apron illumination target (para. #’s 96-103.)
Regarding claim 2, the sink system of claim 1, wherein: the lighting system further comprises an apron lighting element cover (122, 710) contiguous with the exterior surface (figures 1, 5-6 and 8-9, para. #’s 98-103); and the apron illumination target is disposed within the apron lighting element cover (figures 1, 5-6 and 8-9, para. #’s 98-99)
Regarding claim 4, the sink system of claim 1, wherein: the apron 702 further comprises an apron spanning wall 122 contiguous with the apron panel wall and extending from the apron panel wall towards the front wall (figures 1 and 5-6); the lighting system further comprises a floor lighting element 218 that coupled to the apron spanning wall (figures 5-6), in electronic communication with the controller (para. numbers 96-103), and configured to provide illumination to a floor illumination target (para. #’s 98-103, figures 1 and 8); and the controller (213, 222, 716) is configured to selectively cause the floor lighting element to provide illumination to the floor illumination target (para. #’s 98-103).
Regarding claim 5, the sink system of claim 4, wherein: the apron (104, 702) further comprises a floor illumination aperture (para. #’s 98-99 and 103-104) configured to provide an avenue for light to travel between the floor lighting element (218, 732) and the floor illumination target (para. #’s 98-104); the lighting system further comprises a floor lighting element cover 710 coupled to the apron spanning wall (figures 1, 5 and 8-9) so as to cover the floor illumination aperture (para. #’s 103-104); and the floor illumination target is disposed within the floor lighting element cover (figures 8-9 and para. #’s 103-104).
Regarding claim 8, the sink system of claim 1, wherein: the lighting system further comprises a sensor (para. #’s 96 and 103) incorporated into the apron and configured to produce a signal after detecting at least one of: a motion proximate the apron or a change of light proximate the apron (para. #’s 96 and 103); and the controller is configured to selectively cause the apron lighting element to provide illumination to the apron illumination target based on the signal (para’s 96-103).
Regarding claim 10, the sink system of claim 1, further comprising a counter (figure 1): wherein the basin rim is coupled to the counter (fig. 1); wherein the lighting system further comprises a rim lighting unit coupled to the counter (see para. # 99), the rim lighting unit comprising a rim lighting element in electronic communication with the controller and configured to provide illumination within the basin (para. # 99); and wherein the controller is configured to selectively cause the rim lighting element to provide illumination within the basin (para. #’s 96-103).
Regarding claim 18, Eilimus ‘858 discloses a sink system (figures 1-23) comprising: a basin 102 comprising: a bottom wall 105, a front wall contiguous with the bottom wall (fig. 1)  and a basin rim 114 contiguous with the front wall and separated from the bottom wall by the front wall (fig. 1); an apron (104, 708) coupled to the basin rim (figures 1 and 9), comprising: an apron panel wall having an interior surface and an exterior surface 120 opposite the interior surface (figures 1 and 9), the interior surface being in confronting relation with the front wall, and an apron spanning wall 122 contiguous with the apron panel wall and extending from the apron panel wall towards the front wall (figures 1, 5 and 8-9); and a lighting system comprising: a floor lighting element (218, 732)coupled to the apron spanning wall, the floor lighting element configured to provide illumination (220, 734, figures 1, 5 and 8-9) to a floor illumination target (para. #’s 98-103), and a controller (213, 222, para. #’s 96-100 and 103) in electronic communication with the floor lighting element and configured to selectively cause the floor lighting element to provide illumination to the apron illumination target (para. #’s 96-103.)
Regarding claim 19, the sink system of claim 18, wherein: the apron (104, 702) further comprises a floor illumination aperture (para. #’s 98-99 and 103-104) configured to provide an avenue for light to travel between the floor lighting element (218, 732) and the floor illumination target (para. #’s 98-104); the lighting system further comprises a floor lighting element cover 710 coupled to the apron spanning wall (figures 1, 5 and 8-9) so as to cover the floor illumination aperture (para. #’s 103-104); and the floor illumination target is disposed within the floor lighting element cover (figures 8-9 and para. #’s 103-104).
Regarding claim 20, the sink system of claim 18, wherein: the lighting system further comprises a sensor (para. #’s 96 and 103) incorporated into the apron (104, 708) and configured to produce a signal after detecting at least one of: a motion proximate the apron or a change of light proximate the apron (para. #’s 96 and 103); and the controller is configured to selectively cause the apron lighting element to provide illumination to the apron illumination target based on the signal (para’s 96-103).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13-14 are rejected under 35 U.S.C. 102a1 as being anticipated by EP2803772. Regarding claim 11,  EP2803772 discloses a sink system (10, 100, figure 1) comprising: a basin 100 comprising: a bottom wall (fig 1), and a drain 10 disposed within the bottom wall; and a lighting system 25 comprising: a drain lighting element 27 coupled to the bottom wall proximate the drain (fig. 1), the drain lighting element 27 configured to provide illumination to a drain illumination target disposed on the bottom wall (para. #’s 31 and 36-38), and a controller (para. # 39) in electronic communication with the drain lighting element 27 and configured to selectively cause the drain lighting element 27 to provide illumination to the drain illumination target (para.  # 39).
Regarding claim 13, the sink system of claim 11, wherein: the lighting system further comprises a drain lighting element cover 60 coupled to the bottom wall (para. #’s 37-38) or integrally formed with the bottom wall; and the drain illumination target is disposed on the drain lighting element cover (para. #’s 37-38).
Regarding claim 14, the sink system of claim 13, wherein the drain lighting element cover is at least one of transparent or translucent (para. # 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eilmus in view of U.S. Patent Application Publication No. 20100254125, hereafter referred to as ‘Jones ‘125’.   Eilmus ‘858 discloses the claimed invention except for the teaching that the lighting system includes an apron lighting element cover is at least one of transparent or translucent; and the apron lighting element cover is at least one of: integrally formed with the apron, or embedded within the apron.
Jones ‘125 teaches a sink basin 23 comprising a light system (43, 143, 200) which includes an apron lighting element cover 61 is at least one of transparent or translucent (para. #’s 7 and 25); and the apron lighting element cover 61 is at least one of: integrally formed with the apron, or embedded within an apron (figures 1 and 7).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the lighting system of Eilmus ‘858 to include the apron lighting element cover is at least one of transparent or translucent; and the apron lighting element cover is at least one of: integrally formed with the apron, or embedded within the apron as taught by Jones ‘125 in order to efficiently transmit light while protecting the lighting element of Eilmus ‘858.
Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eilmus ‘858 in view of EP2803772. Eilmus ‘858 discloses the claimed invention except for the teaching that the lighting system further comprises a drain lighting element that is coupled to the bottom wall proximate the drain, in electronic communication with the controller, and configured to provide illumination to a drain illumination target; and the controller is configured to selectively cause the drain lighting element to provide illumination to the drain illumination target.
EP2803772 teaches a sink system (figure 1) wherein: the lighting system 25 further comprises a drain lighting element 27 that is coupled to the bottom wall proximate the drain 10, in electronic communication with the controller (para.# 39), and configured to provide illumination to a drain illumination target (para. #’s 31 and 36-39); and the controller is configured to selectively cause the drain lighting element to provide illumination to the drain illumination target (para. # 39).
Regarding claim 15, Eilmus ‘858 discloses a counter (fig 1): wherein the basin 102 further comprises: a front wall (figure 1) contiguous with the bottom wall 105, and a basin rim 114 contiguous with the front wall, separated from the bottom wall by the front wall, and coupled to the counter (fig. 1); wherein the lighting system further comprises a rim lighting unit coupled to the counter (para. #99, lighting element attached on or beneath basin rim and coupled to the counter, fig. 1), the rim lighting unit comprising a rim lighting element in electronic communication with the controller (para. #’s 98-103) and configured to provide illumination within the basin (para. # 99); and wherein the controller is configured to selectively cause the rim lighting element to provide illumination within the basin (para. #’s 96 and 98-103).
Regarding claim 16, Eilmus ‘858 discloses an apron (104, 708) including an apron panel wall having an interior surface and an exterior surface opposite the interior surface (figures 1, 5-6 and 8-9); wherein the basin 102 further comprises: a front wall contiguous with the bottom wall 105, and a basin rim 114  contiguous with the front wall and separated from the bottom wall by the front wall (fig. 1); wherein the apron (104, 708) is coupled to the basin rim 114; wherein the interior surface is in confronting relation with the front wall (fig. 1); wherein the lighting system further comprises an apron lighting element (218, 732) coupled to the apron (figures 1, 5-6 and 8-9), the apron lighting element configured to provide illumination to an apron illumination target disposed on the exterior surface (figures 1 and 8); and wherein the controller is in electronic communication with the apron lighting element and is configured to selectively cause the apron lighting element to provide illumination to the apron illumination target (para. #’s 96 and 98-103 and figures 1 and 8).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the sink system of Eilmus ‘858 to include the drain lighting system as taught by EP2803772 in order to efficiently illuminate the drain on the sinks of Eilmus ‘858.
Regarding claim 17, Eilmus ‘858 discloses a sensor (para. #’s 96 and 103) incorporated into the apron (104, 708) and configured to produce a signal after detecting at least one of: a motion proximate the apron or a change of light proximate the apron (para. #’s 96 and 103); and the controller is configured to selectively cause the apron lighting element (218, 732) to provide illumination to the apron illumination target based on the signal (para’s 96-103) and EP2803772 discloses a sensor (para. # 39) incorporated into the apron 100 and configured to produce a signal after detecting at least one of: a motion proximate to the apron (para. # 39, sensors that detect users presence;; and the controller (para. # 39) is configured to selectively cause at least one of: the drain lighting element to provide illumination to the drain illumination target based on the signal (para. # 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875